DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 07 October 2022 has been entered in full.  Claims 5 and 19 are canceled.  Claims 11-18 and 20 remain withdrawn from consideration.  Claims 1-4 and 6-10 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-4 and 6-10 under 35 U.S.C. 112(a) regarding new matter as set forth at pp. 2-3 of the previous Office action (mailed 10 May 2022) is withdrawn in view of the amended claims (received 07 October 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The basis of this rejection is set forth at pp. 3-4 of the previous Office action (mailed 10 May 2022).
Applicant argues (remarks received 07 October 2022) that the phrase “wherein the normalized pre-implant levels and post-implant levels of the at least two biomarkers comprise an AUC value of about 0.90 or greater” indicates which biomarkers are measured in the biological sample.  Applicant points to the application [0045] as teaching that the AUC is calculated to assess the discrimination power of the biomarkers.  Applicant stresses that there is no selection or diagnosis step in the claims.  Applicant concludes that the claims are clearly directed to a method of measuring.
Applicant’s arguments have been fully considered but is not found to be persuasive.  The claims are already limited to the biomarkers that are correlated with an AUC value of about 0.90 or greater when calculated using the Random Forest Calculation method (see Table 6).  Accordingly, the claims’ requirement regarding the AUC of 0.90 or better can only further limit the biological sample being tested.  If the claims were truly directed to a method of measurement, then some samples would yield an AUC that is less than 0.90, unless all of the samples are from subjects who are at risk for per-implant osteolysis.  Also, the recitation of a desired result is suggestive of a selection/diagnosis step.  Therefore, it is still unclear to what the claims are directed: a method of measurement or a method of diagnosis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 6-10 remain is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. (US 2016/0281165 A1; published 29 September 2016) in view of Sumner et al. (2014, Clin. Orthop. Relat. Res., 472:3728-3739), Schneider et al. (1988, J. Arthroplast. 13(6):687-692), and Cloos et al. (2000, Biochem. J. 345:473-480). The rejection is maintained for the reasons set forth at pp. 4-9 of the previous Office action (mailed 10 May 2022) and for the reasons discussed below.
Applicant argues (remarks received 07 October 2022) that Goldring does not teach the measurement of at least two biomarkers comprising α-CTX and IL-6, and that neither Sumner, Schneider, nor Cloos correct this alleged deficiency.  Applicant contends that Sumner teaches away from the measurement of at least two biomarkers as claimed when they state that there are no validated biomarkers for early diagnosing/monitoring.  Applicant concludes that the ordinary skilled artisan would not be motivated to modify the teachings of Goldring based on the teachings of Sumner or Cloos to measure at least two biomarkers comprising α -CTX and IL-6 as claimed.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Goldring teach methods of measuring a panel of biomarkers in a subject suspected of being at risk for peri-implant osteolysis, the method comprising obtaining a biological sample from the subject and measuring a level of at least two biomarkers in a biomarker panel, wherein one of the at least two biomarkers is IL-6.  Sumner reviews many publications about biomarkers for early detection of osteolysis, including CTX-1, OPG, DPD, and NTX.  Cloos teach that α-CTX is a marker of bone loss.  Accordingly, the combination of references suggests the claimed method step of measuring a panel of biomarkers in a subject suspected of being at risk for peri-implant osteolysis, the method comprising obtaining a biological sample from the subject and measuring a level of at least two biomarkers in a biomarker panel, wherein the at least two biomarkers comprises IL-6 and α-CTX.  Regarding Sumner, the examiner disagrees that Sumner teaches away from the claimed invention.  While Sumner states there are no validated biomarkers (a high bar in the scientific community), they do state that there are some promising leads, which would have provided the legal requirement of a reasonable expectation of success. Furthermore, Goldring points to IL-6 and Cloos points to urinary a-CTX levels as biomarkers of bone loss. The claimed methods recite open claim language, which encompasses an infinite number of biomarkers, while requiring that a-CTX and IL-6 are at least two of them. Given these facts, the combined references suggest the claimed methods with a reasonable expectation of success.
Applicant states that the claims require that the post-implant levels of the biomarkers are normalized to the pre-implant levels, and points to [0052] as disclosing such.  Applicant argues that this method of normalization is not taught by Schneider, who instead teaches normalization to creatinine levels, followed by comparison to normalized pre-implant levels to normalized post-implant levels.
Applicant’s arguments have been fully considered but are not found to be persuasive.  The claims require that the biomarkers are measured post-implant and are “normalized” to pre-implant levels from the same subject.  No specific statistical analysis method is recited for this normalization calculation. Since the levels of the biomarkers are the variables in the analysis (i.e., one is looking for a change in the levels of the biomarkers post- and pre-implant), it is not even clear what is meant by “normalization” of the biomarker to itself post- and pre-implant. The phrase is broadly and reasonably interpreted as meaning that each of the post- and pre-implant levels of the biomarkers is normalized to a reference value (such as a creatinine level) before they are compared with each other in order to detect a meaningful change in the biomarker levels. The instant specification mentions normalization to pre-implant (or “pre-operative’) levels at [0027] and [0052], but does not set forth exactly what this means. In the examples, paragraph [0042] indicates that normalization of a biomarker value to creatinine levels is performed by dividing biomarker values by time-matched creatinine concentrations to account for kidney function. This is routinely done in the art, as evidenced by Schneider et al. (cited in the instant rejection). Paragraph [0047] indicates that Figures 1a-g show post-implant biomarker values normalized to pre-implant values. However, the Brief Description of Figures 1a-g indicates that the comparison is between 1) biomarker levels compared to creatinine, and 2) creatinine-normalized post-implant biomarker levels compared to creatinine-normalized pre-implant biomarker levels. This supports the broadest reasonable interpretation set forth above. The legends to Tables 4-6 and 8 and paragraph [0051] also state that the post-implant biomarker values were normalized to creatinine and to creatinine-normalized pre-implant levels. In the discussion section starting at [0059], mention is made of comparing post-implant biomarker levels to pre-implant biomarker levels, but again there is no elaboration regarding what this means.  Therefore, the broadest reasonable interpretation of the recited imitation “wherein the at least two biomarkers are measured post-implant surgery and are normalized to pre-implant levels of the at least two biomarkers from the subject” is a requirement that a normalized post-implant biomarker level is compared to a normalized pre-implant biomarker level in order to detect a meaningful change in biomarker levels. This is exactly what the combined teachings of the cited references suggest. Specifically, Goldring et al. describe comparing pre-implant levels with post-implant levels at [0021]. Schneider et al. describe “correcting for’ normalizing biomarker levels to creatinine levels for the test group and the control group at p. 689. The combined teachings fairly suggest normalizing biomarker levels to creatinine before comparing to a reference value, whether that reference value is a control group as per Schneider et al. or a pre- operative sample as per Goldring et al. Applicant is invited to explain in detail how the limitation recited in the claims is different from the broadest reasonable interpretation discussed above.  A precise explanation of how the calculation is made would be probative.  In the absence of such, it is maintained that the combination of references fairly suggests the broadest reasonable interpretation of the claim limitations as discussed above.
Applicant argues that none of the references teach measuring the biomarkers such that their normalized pre-implant levels and post-implant levels comprise an AUC value of about 0.90 or greater.  Applicant takes issue with the rejection’s assertion that such is an inherent characteristic since the references do not teach the selection of biomarkers with such values.  Applicant urges that that the instant application discloses a study to identify such biomarkers, and presents the results of such as a surprising finding.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Table 6 of the specification indicates that the full panel of all seven biomarkers provide an AUC value of about 0.90 or greater when investigated using the Random Forest Classification method. Only normalized pre-operative data investigated using the Random Forest Classification method yielded such high predictability factors. Note Tables 7 and 9, which did not yield such high predictability numbers when the data were analyzed differently. The claims are not limited to the full panel of seven biomarkers. Accordingly, the assertion of unexpected results is not commensurate in scope with the claims.
For all of these reasons, the rejection is maintained.
Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
30 November 2022